
	
		II
		116th CONGRESS1st Session
		S. 2338
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Van Hollen (for himself, Mr. Graham, Mr. Moran, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the Export-Import Bank of the United States from financing the export of nuclear
			 technology, equipment, fuel, materials, or other goods or services to
			 Saudi Arabia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Preventing Nuclear Proliferation in Saudi Arabia Act of 2019.
		2.Prohibition on Export-Import Bank financing for export of nuclear technology, equipment, fuel,
			 materials, or other goods or services to Saudi Arabia
			(a)FindingsCongress makes the following findings:
				(1)The Export-Import Bank of the United States identifies global nuclear power as a key and growing
			 industry in which the Bank has played an important role by financing the
			 export of United States nuclear equipment, fuel, technology, and services
			 to foreign purchasers.
				(2)In September 2012, the Export-Import Bank authorized a $2,000,000,000 direct loan to the Barakah
			 One Company of the United Arab Emirates to finance the export of United
			 States equipment and service-expertise for the construction of a nuclear
			 power plant in the United Arab Emirates, the first of its kind on the
			 Arabian Peninsula.
				(3)The transaction to finance the construction of the Barakah nuclear power plant was enabled by the
			 establishment of a bilateral nuclear cooperation agreement between the
			 United States and the United Arab Emirates made pursuant to section 123 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153), in which the United Arab
			 Emirates committed to forgo uranium enrichment and reprocessing on its
			 territory and was obligated to bring into force an Additional Protocol to
			 its Comprehensive Safeguards Agreement with the International Atomic
			 Energy Agency.
				(4)The nuclear cooperation agreement, which was signed on May 21, 2009, became known as the first gold standard civil nuclear agreement and was viewed as a step toward building a strong nonproliferation
			 framework in the region.
				(5)In accordance with that agreement, the United Arab Emirates reserves the right to amend its terms
			 in the event the United States establishes a peaceful nuclear cooperation
			 agreement with another non-nuclear-weapon state in the Middle East that is
			 less prescriptive in scope and effect than its agreement with the United
			 States.
				(6)The Government of Saudi Arabia intends to develop an extensive civilian nuclear program, including
			 the construction of 2 nuclear power reactors and multiple small modular
			 reactors.
				(7)For the construction of its first 2 nuclear power reactors, the Government of Saudi Arabia plans
			 to
			 issue a multi-billion dollar tender in 2020, and among the potential
			 suppliers is
			 the United States.
				(8)The Government of Saudi Arabia currently has in place a Small Quantities Protocol to its
			 Comprehensive Safeguards Agreement with the
			 International Atomic Energy Agency, an agreement that suspends the
			 application of a number of safeguards requirements for a country with
			 minimal nuclear material activities on its territory or under its
			 jurisdiction.
				(9)Despite its plans to develop an extensive civilian nuclear program and interest in the United
			 States as a supplier of nuclear technology and expertise, the Government
			 of
			 Saudi Arabia has demonstrated little willingness to accept strong
			 nonproliferation
			 measures, such as an Additional Protocol to
			 its Comprehensive Safeguards Agreement with the International Atomic
			 Energy Agency, and
			 has even expressed a desire
			 for acquiring uranium enrichment technology.
				(10)Fully functional with a quorum and if reauthorized beyond September 30, 2019, when its current
			 charter lapses, the Export-Import Bank will regain its ability to finance
			 United States nuclear exports by extending loans and credit to foreign
			 purchasers.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)any provision of financing assistance by the Export-Import Bank of the United States to Saudi
			 Arabia for the import of United
			 States nuclear technology, equipment, fuel, materials, or goods or 
			 services should be conditioned on the commitment of the Government of
			 Saudi Arabia to renounce
			 uranium enrichment and reprocessing on its territory and its adoption and
			 implementation of an Additional Protocol to
			 its Comprehensive Safeguards Agreement with the International Atomic
			 Energy Agency as a
			 way to advance United States nonproliferation and
			 nuclear cooperation objectives in the region; and
				(2)to further bolster nonproliferation efforts in the region, the United States should
			 oppose, through the Nuclear Suppliers Group, the export of nuclear
			 technology to Saudi Arabia until the Government of Saudi Arabia has—
					(A)committed to renouncing uranium enrichment and reprocessing on its
			 territory; and
					(B)signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with the
			 International Atomic Energy
			 Agency.
					(c)ProhibitionThe Export-Import Bank of the United States may not guarantee, insure, or extend (or participate in
			 the extension of) credit in connection with the export of nuclear
			 technology, equipment, fuel, materials, or other goods or services to
			 Saudi
			 Arabia unless—
				(1)the Government of Saudi Arabia—
					(A)has in effect a nuclear cooperation agreement pursuant to section 123 of the Atomic Energy Act of
			 1954 (42 U.S.C. 2153);
					(B)has signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with
			 the
			 International Atomic Energy Agency; and
					(C)has committed not to possess sensitive nuclear facilities within its territory or  otherwise to
			 engage in activities relating to the enrichment or reprocessing of nuclear
			 material; and
					(2)not less than 30 days before the Board of Directors of the Bank
			 provides final approval to the
			 guarantee,
			 insurance, or extension (or participation in the extension) of credit, the
			 Bank, in coordination with the Secretary of State and the Chairman of the
			 Nuclear Regulatory Commission, submits to the appropriate congressional
			 committees a report  that includes—
					(A)a detailed description
			 of, and an explanation for providing the guarantee, insurance, or
			 extension (or participation in the extension) of credit for, the
			 transaction;
					(B)a description of the nuclear technology, equipment, fuel, materials, or other goods or services
			 that will be exported to Saudi Arabia;
					(C)the name, address, and place of incorporation or other legal organization of the immediate parent,
			 the ultimate parent, and each immediate parent, if any, of the foreign
			 entities that are parties to the transaction;
					(D)the name of all United States businesses that are parties to the transaction; and
					(E)the name of any and all other financial institutions involved in the transaction, including as
			 advisors, underwriters, or a source of financing for the transaction.
					(d)Treatment of confidential informationIf the Export-Import Bank of the United States determines that any information required to be
			 included in the report under subsection (c)(2) should be made
			 confidential, that information may be submitted in a separate and
			 confidential report to the chairmen and ranking members of the appropriate
			 congressional committees.
			(e)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of
			 Senate; and
					(B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of
			 Representatives.
					(2)Sensitive nuclear facilityThe term sensitive nuclear facility means any facility designed or used primarily for uranium enrichment, reprocessing of nuclear
			 fuel, heavy water production, or fabrication of nuclear fuel containing
			 plutonium.
